NUMBER 13-05-268-CR
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
THE STATE OF TEXAS,                                             Appellant,
 
                                           v.
 
DOUGLAS C. WRIGHT
A/K/A C. DOUGLAS
WRIGHT                                      Appellee.
 
 
 
             On appeal from the County
Court at Law No. 3
                           of Cameron
County, Texas
 
 
 
           CONCURRING MEMORANDUM OPINION
 
                       Before Justices Yañez, Castillo,
and Garza
                Concurring Memorandum Opinion by Justice Castillo
 




Respectfully, I agree
with the majority that the State has not shown that its appeal is authorized
under the plain language of article 44.01. 
Tex. Code Crim. Proc. Ann.
art 44.01 (Vernon Supp. 2004-05). 
Because it is error to focus on the merits of a State's appeal in
determining whether it is statutorily authorized, I concur with the decision to
dismiss.  See State v.
Gutierrez, 129 S.W.3d 113, 115 (Tex. Crim. App. 2004).  However, because my review is limited to the
jurisdictional question, I express no opinion on the reviewability of an
acquittal.  
 
ERRLINDA CASTILLO
Justice
Do
not publish.
Tex. R. App. P. 47.2(b)
 
Concurring
Memorandum Opinion delivered 
and
filed this 3rd day of January,  2006.